Citation Nr: 1453132	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia, mixed personality disorder, depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to February 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board has characterized this issue as noted on the title page in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim of entitlement to service connection for a psychiatric disorder includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The underlying issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim. 

The Veteran seeks service connection for paranoid schizophrenia with impulse control disorder, claimed as nervousness and mood swings.

The Veteran's January 1974 entry medical examination reflects that the he reported "frequent trouble sleeping" on the accompanying medical history report.  In January 1977, the Veteran underwent his separation examination.  On his report of medical history, the Veteran marked "frequent trouble sleeping" and "nervous trouble of any sort."  The clinician noted "nervousness and trouble sleeping due to personal problems."  

Service personnel records dated from December 1975 to March 1976 consist of a "Weight Control Management," record which indicates that the Veteran was counseled with respect to "his responsibilities in complying with AF standards and the possible consequences if he does not."  In February 1976, personnel records show that the Veteran was issued a letter of reprimand.  In March 1976, the Veteran's personnel record shows that he was placed on the "Control Roster."  Service treatment records dated from January 1974 to January 1977 are associated with the claims file, however, the only personnel records of record is the Veteran's DD 214 and the report describing the Veteran's counseling history with respect to a weight control program.  The record is negative of any findings or explanations for those consultations.  Thus, additional efforts should be undertaken to obtain the Veteran's additional personnel records (if there are any).

Post-service medical evidence consists of private treatment records and VA treatment records.  An August 2003 treatment record from Dr. A.T., a private provider, diagnosed the Veteran with anxiety, depression, and "possible PTSD."  See August 2003 Private Treatment Records from Bay Area Hospital.  Treatment records are silent as to the reason for the Veteran's psychiatric evaluation and contain no details to elaborate on the examiner's diagnostic conclusion.

An August 2005 treatment record from Dr. M.F.F., a private provider, diagnosed the Veteran with "situational" depression.  The clinician concluded that the Veteran 
may have other psychiatric problems that are not apparent at present.  See August 2006 Waterfront Clinic Treatment Records.

An October 2006 VA treatment record shows the Veteran had a positive depression screen and a positive PTSD screen.

A February 2009 VA treatment record shows the Veteran presented for a gastrointestinal consult, and the examiner noted that he appeared to be "very anxious and depressed."

A March 2009 VA treatment record shows the Veteran was prescribed Fluoxetine for mood disorder and that he is sleeping better and feeling less anxious.

A December 2009 VA treatment record shows a positive screen for depression.

A March 2010 VA treatment record notes that the Veteran needed psychiatric or substance abuse treatment.

In July 2010 the Veteran was afforded a VA psychiatric examination.  The VA examiner diagnosed the Veteran with paranoid schizophrenia impulse control disorder and mixed personality disorder (antisocial and schizoid).  She opined that "it seems less likely than not" that the Veteran's psychiatric disorders were caused by military service.  The examiner based her diagnoses on a clinical evaluation of the Veteran, the Veteran's statement's, and review of the claims file.  The examiner explained that she is unable to opine as to whether or not the Veteran's disabilities were present prior to military service without resorting to speculation, finding that the only treatment records associated with the claims file occurred 25 years post-service.  

Upon evaluation, the Veteran provided a detailed history about his choice to enlist in the military, specific military experiences, and certain aspects about his life after discharge from active service.  The examiner's report reflects that the Veteran is homeless and has resided at a shelter for 18 months.  The Veteran discussed the assistance offered by the shelter to aid self-sufficiency and an improved quality of life, to include securing employment.  He also explained the shelter implements several rules and that he is no longer authorized to use the laundry facility.  The examiner's report reflects that the Veteran would not elaborate on this situation.  The Veteran stated that he has been denied Social Security benefits multiple times.  The examiner noted that throughout the evaluation, the Veteran's cooperation was "highly variable" finding that at times he seemed to be quite defensive and reticent to talk about things."  At other times, however, he was "quite excitable" especially when discussing the role that others played "in ending his employments."  

The examiner addressed the Veteran's January 1977 separation examination, which notes "nervousness and trouble sleeping due to personal problems."  The Veteran responded "'[t]hey said I was unable to cope with the military.'"  He explained that during service, he was dissatisfied with his military occupational specialty (MOS) and the location of his duty station.  The Veteran described an incident where a superior officer became upset upon discovering that the Veteran borrowed money from another service member.  During his account, the Veteran named specific people involved and described them as "nosey."  The examiner noted that the Veteran's responses were "often rambling and over personalized, with some loose associations" finding that the Veteran presented with "clear symptoms of depression (anhedonia, what appears to be psychiatric thinking, restricted range of affect, and lack of energy)."  She explained that these symptoms are suggestive of "intermittent explosive disorder" because of encounters the Veteran has with others.  Specifically, encounters the Veteran explained has caused employment termination and problems during military service and with "authority figures,"  finding that the Veteran presented with "paranoid schizophrenia, organic affective disorder, mixed personality disorder, schizoaffective disorder . . . aggrandizing statements, and narcissistic traits."  

Additionally, the examiner commented that the Veteran's accounts seem "contradictory, disjointed, and confusing."  Hence, if he applied for Social Security benefits there are consultative exams completed by the agency (both mental and physical), which may include competent medical evidence.  She also observed the in-service counseling records and opined that there is no indication the Veteran presented with these traits or symptoms prior to military service, concluding that "clearly [the Veteran's] noncompliance with Air Force standards was an issue, and personnel records may be needed to assess reasons for his discharge."  

A May 2011 VA treatment record notes the Veteran reported symptoms of depression and that he is seeing a primary care physician (PCP) regularly.

Another May 2011 VA treatment record shows the Veteran was seen by his PCP.  At this time, he provided a copy of the cover letter for a C&P examination to his PCP.  The examiner noted that the Veteran stated he is "somewhat depressed because he is not service connected for paranoid schizophrenia."  The Veteran reported that he "was in Portland for something and [he is] on Prozac."  The examiner's report reflects an assessment of depressive disorder, not otherwise specified and she recommended that the Veteran be scheduled for a VA mental health consultation.

In June 2011 the Veteran underwent a mental health assessment.  The examiner diagnosed schizophrenia, chronic, undifferentiated, major depressive disorder, recurrent, moderate.  He recorded a Global Assessment Functioning (GAF) score of 33, a history of impulse control disorder, and a history of mixed personality disorder (antisocial and schizoid).  The examiner based her diagnoses on a clinical evaluation of the Veteran, the Veteran's history, and VA treatment records.  The Veteran reported a history of depression, anxiety, and at times "psychotic in his thinking."  The Veteran stated that he feels suicidal and untrusting of everyone, to include the VA examiner.  He also reported feeling depressed due to currently being homeless and unemployed.  The examiner noted that the Veteran was simultaneously affable and humorous, which is "atypical if paranoid towards someone" and also noted an impression that there "are missing parts" to the Veteran's account of events.  The examiner noted the June 2010 diagnosis for paranoid schizophrenia, and the Veteran's report that his mother, sister, and two brothers have bipolar disorder.  See June 2010 VA Examination.  The Veteran denied any current alcohol or drug use as well as any psychiatric treatment or hospitalization.  The objective evidence of record notes the Veteran was anxious and dysphoric; his thought process was noted as disorganized and delusional, and having impulsive judgment.  The examiner commented that the June 2010 VA examiner's diagnosis of schizophrenia is the most precise diagnosis given the Veteran's difficulties in "cognitive, social, work, family, and emotional spheres."  He recommended supportive psychotherapy and prescribed abilify, 5mg daily to treat mood disorder and also increased Prozac to 20mg daily.

An August 2011 VA mental health note reflects that the Veteran participated in supportive psychotherapy with medical evaluation and management.  The examiner recorded a GAF score of 40, and commented that the Veteran is no longer homeless.  The Veteran denied depression and reported decreased anxiety and improved sleeping pattern.  

A November 2011 mental health note shows the Veteran participated in supportive psychotherapy.  The examiner noted a GAF score of 40.  The Veteran reported that his medication is helping.

A December 2011 VA mental health note reflects the Veteran participated in supportive psychotherapy.  The examiner recorded a GAF score of 38.  The Veteran reported difficulty sleeping, anxiety, "non-command auditory hallucinations," and "vague passive" suicidal ideation (SI).  The examiner changed the Veteran's medication from Prozac to Sertraline and increased the dose of risperidone given the Veteran's report of auditory hallucinations, agitation, and difficulty sleeping.  

A February 2012 VA mental health note shows the Veteran participated in supportive psychotherapy.  The examiner's report reflects the Veteran is prescribed Zoloft.  The Veteran reported that his mood is good and denied paranoid delusions and SI.  Objective evidence notes a GAF score of 38 and that the Veteran was calm and medication has proven beneficial.

A March 30, 2012 VA mental health note shows the Veteran participated in supportive psychotherapy.  Objective evidence notes a GAF score of 40 and a decrease in the dose of risperidone due to the Veteran's behavioral improvement since he began therapy.

The Board finds the Veteran's statements during the June 2010 VA examination indicate that there may be outstanding treatment records, thus, on remand, efforts should be made to obtain any records from the Social Security Administration (SSA) associated with any claim filed by the Veteran.  Neither a determination letter nor the medical records used as a basis in support of a determination are of record.  There has been no attempt to obtain these records, and they may be relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992) (the duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration).

Given the psychiatric diagnoses of record, and the opinion and rationale provided by the June 2010 VA examiner and the June 2011 VA mental health assessment, the Veteran must be afforded a new VA examination as these facts raise the possibility of a nexus to event coincident with service and the current diagnoses.  Thus, on remand, a VA psychiatric examination should be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the 
  Veteran's service treatment and personnel records that 
are not currently associated with the claims file (if there are any).  All efforts to obtain this evidence must be documented in the claims folder.  If records are unavailable from any sources, a negative reply must be requested and the Veteran should be notified thereof.

2.  Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  (Consent to obtain records should be obtained where necessary.)

3.  After development sought in paragraphs 1-2 has been completed, schedule the Veteran for an examination with a psychiatrist to determine the nature, extent and etiology of any psychiatric disorder and whether any current psychiatric disorder is related 
to military service.  The entire claims file, to include any pertinent medical records contained in Virtual 
VA and VBMS, must be reviewed by the examiner 
in conjunction with the examination.  (Review should include the records obtained pursuant to the development sought in paragraphs 1-2 above.)  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After examining the Veteran and reviewing the record, the examiner should opine as to which disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  This should be done using the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  (The Board recognizes that the Veterans Benefits Administration is now required to apply 
concepts and principles set forth in DSM-5; however, 
the Secretary of VA has specifically indicated that 
DSM-IV is still to be applied by the Board for claims 
pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  

The examiner should particularly address whether any previous diagnoses in the claims file, to include anxiety, depression, and/or PTSD were either mis- or inappropriately diagnosed, and if so, explain the reasoning for that finding.  

(If either of those diagnoses is not made, and the examiner cannot state with certainty that the previous disabilities were mis- or inappropriately diagnosed, then the examiner is to take that previous diagnosis as valid, even though the condition has resolved.  The examiner should then opine as below regarding that resolved condition.)  

Finally, the examiner should address any other relevant evidence in the claims file with respect to the psychiatric disability claim.  

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  
If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



